Citation Nr: 1217560	
Decision Date: 05/16/12    Archive Date: 05/24/12

DOCKET NO.  10-29 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD), for purposes of accrued benefits. 

2.  Entitlement to service connection for residuals of cold injuries, for purposes of accrued benefits. 

3.  Entitlement to service connection for bilateral hearing loss, for purposes of accrued benefits. 

4.  Entitlement to service connection for vascular heart disease, for purposes of accrued benefits. 

5.  Entitlement to service connection for arthritis, for purposes of accrued benefits. 

6.  Entitlement to Dependency and Indemnity Compensation (DIC) benefits, to include service connection for the cause of the Veteran's death.


WITNESSES AT HEARINGS ON APPEAL

Appellant and R. E. 


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from August 1952 to May 1954.  He received the Combat Infantry Badge, among other awards, for his service in Korea.  He died in November 2008.  The appellant is the surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November and December 2009 rating determinations of the Department of Veterans Affairs (VA) Regional Office (RO) located in Seattle, Washington.  

In May 2011, the appellant testified before a Veterans Law Judge (VLJ) who is no longer employed by the Board (retired).  A transcript of the hearing has been associated with the claims folder.  

In August 2011, the Board remanded this matter for further development.  

In March 2012, the appellant testified before the undersigned Veterans Law Judge as to all issues currently on appeal.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on her part.  


REMAND

At the outset, the Board notes that the Veteran's service treatment records are not available for review through no fault of the appellant.  Hence, there is a heightened obligation for VA to assist the appellant in the development of the claim and to provide reasons or bases for any adverse decision rendered without these records.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

In its August 2011 remand, the Board noted that the appellant had submitted a VA Form 21-4142 ("Authorization and Consent to Release Information to the Department of Veterans Affairs") indicating that the Veteran had received treatment at Jonathan M. Wainwright Memorial VA Medical Center (VAMC) in Walla Walla, WA for, in pertinent part, cardiovascular disease, cold injuries, a chronic knee disability, and PTSD, from January 1995 to November 2008.  The Board observed at that time that those records had not been associated with the claims folder.  

In conjunction with the Board remand, the above identified treatment records were obtained and associated with the claims folder.  However, at the time of her March 2012 hearing before the undersigned Veterans Law Judge, the appellant testified that the Veteran had received treatment at the Yakima VAMC for over thirty years.  She stated that he had gone there for quite a long time.  She indicated that there were more records available than what had been associated with the claims folder.  It was further reported that the only regional healthcare system with VA was Walla Walla, which covered the Yakima facility.  

VA is deemed to have constructive knowledge of documents which are generated by VA agents or employees.  Bell v. Derwinski, 2 Vet. App. 611,612-13 (1992).  If those documents predate a Board decision on appeal, are within VA's control, and could reasonably be expected to be part of the record, then "such documents are, in contemplation of law, before the Secretary and the Board and should be included in the record."  Id. at 613.  If such material could be determinative of the claim, a remand for readjudication is in order.  Dunn v. West, 11 Vet. App. 462, 466 (1998); see also 38 C.F.R. § 3.159(c)(2).  Based upon the appellant's testimony, the Board has no alternative but to attempt to obtain the above records.  

VA is aware that many veterans who served in the Korean War suffered from cold injury, including frostbite, in which many instances the Veterans were unable to obtain medical care because of battle conditions, and documentation of their injuries may never have been made in the medical records.  Regardless, the Veteran's service treatment records are not available in this case.  In many circumstances, the effects of cold injury may not become apparent for many years afterward, so the VA has taken a number of steps to assist claimants and to enhance the adjudication of claims for residuals of cold injury.   Despite the lack of any specific record of a cold injury in service, VA may still grant service connection for residuals of cold injury that are diagnosed long after service.

VA recognizes numerous conditions as the chronic effects of cold exposure.  See The Veterans Benefits Administration Adjudication Manual M21-1MR, Part III, Subpart iv, Chapter 4, Section E, Subsection 21, paragraphs a - f.  It explains that injury due to exposure to extremely cold temperatures causes structural and functional disturbances of small blood vessels; cells; nerves; skin, and bone, and that the physical effects of exposure may be acute or chronic, with immediate or latent manifestations.  This section lists the chronic effects of exposure to cold as: chronic fungal infection of the feet; disturbances of nail growth; hyperhidrosis; chronic pain of the causalgia type; abnormal skin color or thickness; cold sensitization; joint pain or stiffness; Raynaud's phenomenon; weakness of hands or feet; night pain; weak or fallen arches; edema; numbness; paresthesias; breakdown or ulceration of cold injury scars; and vascular insufficiency, indicated by edema, shiny, atrophic skin, or hair loss.  This section also recognizes the chronic effects of exposure to the cold include an increased risk of developing conditions such as: Peripheral neuropathy; squamous cell carcinoma of the skin, at the site of the scar from a cold injury; and arthritis or other bone abnormalities, such as osteoporosis, or subarticular punched-out lesions. 

Here, the Veteran unfortunately passed away just before the date his VA examinations were scheduled.  However, the Board has reviewed the medical evidence currently in his file, and it shows diagnosis of peripheral vascular disease, as well as arthritis of several joints.  The RO conceded that the Veteran's service in Korea likely exposed him to cold weather, and the Board agrees.  Since such conditions are recognized by VA as possible effects of such exposure, it is reasonable to obtain a medical opinion. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Obtain copies of all records of the Veteran's treatment at the Yakima/Walla Walla VAMCs from 1954 to 1995, which have not previously been associated with the claims folder, and associate them with the claims folder.  

This must include a search of any archived or retired records from the VAMC.

If any attempt to obtain the records is unsuccessful, notify the appellant and allow a reasonable period of time to respond.  

2.  Only after obtaining all the VA records - or determining that the records are not available - provide the Veteran's claims files to an appropriate VA examiner who can provide an opinion as to cold weather injury residuals.  The examiner should review the files and provide opinions as to whether it is at least as likely as not (i.e., a 50-50 probability) that the Veteran's peripheral vascular disease, joint arthritis, or any other diagnosed condition was due to his exposure to cold weather during his infantry service in Korea. 

3.  After completion of the above, review the opinion and determine whether any other development is needed (i.e., an opinion as to the etiology of the causes of the Veteran's death). 

4.  Then, readjudicate the claims on appeal.  If any claim is not fully granted, issue a supplemental statement of the case, before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



